DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ Application is continuation of 15/417265
2/ Claims 1-20 are pending
3/ Claims 1, 8 and 15 are independent
4/ IDS filed 01/03/2022; 06/08/2021; 04/13/2021 has been considered

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, , 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recio (US pat. no. 7103626),  further in view of  Wang (US pg. no. 20100030995), further in view of Neal (US pg. no. 20030093627).
	Regarding claim 1. Recio discloses a method of dynamically assigning membership in a partition, comprising:
receiving, at a subnet manager and from an end port of a subnet, a request for the end port to be a member of a data partition defined within the subnet (col. 24, lines 24-24 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device… the remote PM (subnet management) will cause its appropriate agent to write the new PKey value at a specified index in the identified endnode):
	upon said determination that the data partition defined within the subnet is contained in the list of data partitions received by the subnet manager, adding the end port to the data partition (col. 24, lines 24-24 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device… the remote PM (subnet management) will cause its appropriate agent to write the new PKey value at a specified index in the identified endnode).
	But, Recio does not explicitly disclose:
	upon receiving the request, querying, by the subnet manager, a data store to determine whether a relationship is defined between the first data and a second data;
	upon determining the relationship is defined between the first data and the second data, querying, by the subnet manager, the data store to determine third data associated with the second data;
third data associated with the second data:
	determining, by the subnet manger, that the data partition defined within the subnet is contained in the third data received by the subnet manager; and
	However, in the same field of endeavor, Wang discloses: 
	----upon receiving the request, querying, by the subnet manager, a data store to determine whether a relationship is defined between the first data and second data (fig. 6 discloses a data access procedure form storage where a request based on tenantiD (first data) for partition key (second data) corresponds to querying and the relationship between tenant ID and partition key corresponds to defined relationship);
	upon determining the relationship is defined between the first data and the second data (fig. 6 discloses relational data store data access procedure where tenant- partition-key table corresponds to relation), querying, by the subnet manager, the data store to determine third data associated with the second data (fig. 6 discloses using the partition key from tenatID-partition-key table querying for index as indicated in fig 6 corresponds to querying index (data associated with partition key));
	receiving, at the subnet manager, the list of the data partitions associated with the second data (fig. 6 discloses using the partition key index table determine partition number (list of partitions) associated with partition key (second data)):
	determining, by the subnet manger, that the data partition defined within the subnet is contained in the list of data partitions received by the subnet manager (fig. 6 discloses relational data storage where relations with data types are used to determine data that shares similar features such as index associating multiple partition keys and partition numbers that corresponds to determining); and

	But, the combination does not explicitly disclose a list of data partition associated with admin partition;
	However, in the same field of endeavor, Neal discloses a list of data partition associated with admin partition (fig. 12 A and 12 B discloses list of partitions where partition in 12B has direct access to data that corresponds to admin partition, and partitions in 12A that are associated with partition in 12B do not have direct data access that corresponds to data partition; [0101] discloses data partitions and admin partitions associated. It discloses that the P_Keys loaded into a P_Key table can be either full (admin partitioned) or limited (data partition). This is defined by the setting of the high-order bit of the P_Key: 0 indicates full, 1 indicates limited, for example. Full P_Keys arriving in a packet are defined to match either a limited or a full P_Key in the P_Key table, but limited P_Keys arriving in a packet only match a full P_Key in the P_Key table. This means that endnodes with limited P_Keys can communicate with endnodes having full P_Keys, but not with each other. This allows "server" endnodes, with a full P_Key (admin partition), to communicate with many "client" endnodes, each with a limited P_Key (list of data partition), while keeping the clients from communicating with each other; [0123] The functionality of the present invention is provided due to the use of limited and 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Neal. The modification would allow creating segregated partitions in infiniband network to monitor access level of data to authorized end node only. The modification would allow constricting data access to partition members based on the partition class.	
	Regarding claim 2. The combination discloses method of claim 1.
	Recio further discloses, wherein the received request comprises a globally unique identifier (GUID) of the end port (col. 24, lines 24-29 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device).
	Regarding claim 4. The combination discloses method of claim 1.
	Recio discloses, wherein adding the end port to the data partition comprises storing a partition key (P_Key) associated with the data partition in a partition key table of the end port (col. 24, lines 23-34 discloses In an illustrative example partitioning operation, a PM on management domain X may want to add another endnode in 
	Regarding claim 5. The combination discloses method of claim 4.
	Wang further discloses, further comprising:	configuring the data store to hold a symbolic name of the data partition (fig. 6 discloses relational data storage where the symbolic name of data type (partition number) is used to represent data in the table. This is relational database where data is stored to be retrieved based on the relationship of the data types that reads on the above limitation. The label of the data type corresponds to symbolic name); and
	configuring the data store to maintain a relationship between the symbolic name of the data partition and the P-key associated with the data partition (fig. 6 discloses that partition number is associated with partition key through index (symbolic name). This is relational database where data is stored to be retrieved based on the relationship of the data types that reads on the above limitation).
	Regarding claim 6. The combination discloses the method of claim 1.
	Recio further discloses, wherein the data store is accessible by the subnet manager (col. 20, lines 29-31 discloses the PM stores a superset of the PKey information, which is the IP address-PKey association lookup table in non-volatile memory);
Regarding claim 8, the combination discloses a system for dynamically assigning membership in a partition, comprising:
	Recio discloses a computer comprising one or more microprocessor (fig. 13, 650 Agent);
	a subnet, a subnet comprising a subnet manager (fig. 13 discloses subnet comprising partition manager).
	All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 1 above.
	Regarding claim 9, the combination discloses the system of claim 8.
All other limitations of claim 9 are similar with the limitations of claim 2 and are rejected on the analysis of claim 2 above.
	Regarding claim 11, the combination discloses the system of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4 and are rejected on the analysis of claim 4 above.
	Regarding claim 12, the combination discloses the system of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 5 and are rejected on the analysis of claim 5 above.
	Regarding claim 13, the combination discloses the system of claim 8.
	All other limitations of claim 13 are similar with the limitations of claim 6 and are rejected on the analysis of claim 6 above.


Regarding claim 15,  the combination discloses a non-transitory computer readable storage medium, including instructions stored thereon for dynamically assigning membership in a partition, which when read and executed by the one or more computers cause the one or more computers to perform steps comprising;
	All other limitations of claim 15 are similar with the limitations of claim 1 above. Claim 15 is rejected on the analysis of claim 1 above.
	Regarding claim 16, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 16 are similar with the limitations of claim 2 above.
	Regarding claim 18, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 18 are similar with the limitations of claim 4 above.
	Regarding claim 19, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 19 are similar with the limitations of claim 5 above.
 	Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Recio (US pat. No. 7103626, Wang (US pg. no. 20100030995), and Neal (US pg. no. 20030093627), Further in view of Renato (US pat. No. 7409432).
	Regarding claim 3. The combination discloses method of claim 2.
	But, the combination does not explicitly discloses, wherein the querying, by the subnet manager, the data store to determine whether a relationship is defined between the end port and an admin partition of the subnet comprises:

	However, in the same field of endeavor, Renato discloses wherein the querying, by the subnet manager, the data store to determine whether a relationship is defined between the end port and an admin partition of the subnet comprises:	determining a relationship between the GUID of the end port and at least one admin partition of the subnet  (col. 11, lines 19-21 discloses determination is made whether SMDBx has the same P_Key entries for different GUIDS as in SMDBb that corresponds to relationship between GUID and the admin partition represented by pkey).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Renato. The modification would allow creating relationship with identifiers for effective isolation and partition management of member nodes of a partition.
	Regarding claim 10, the combination discloses the system of claim 9.
All other limitations of claim 10 are similar with the limitations of claim 3 and are rejected on the analysis of claim 3 above.
	Regarding claim 17, the combination discloses non-transitory computer readable medium of claim 16.
	All other limitations of claim 17 are similar with the limitations of claim 3 above.


Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Recio (US pat. No. 7103626, Wang (US pg. no. 20100030995), and Neal (US pg. no. 20030093627), Further in view of Tvete (US pat. No. 7680142).
	Regarding claim 7. The combination discloses the method of claim 6.
	But, the combination does not explicitly disclose, wherein the data store comprises records held in a random access memory of the subnet manager;
	However, in the same field of endeavor, Tvete discloses wherein the data store comprises records held in a random access memory of the subnet manager (col. 11 lines 37-40 discloses the exact contents of the information that is stored into snoop RAM 910 can be configured by appropriate settings of the control registers 970.  In particular, the user can chose between storing destination queue pair (QP) information or storing partition key plus certain other data).
	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time of the invention was effectively filed to combine the teaching of the combination
with Tvete. The modification would allow storing information locally for easy access
and management.
	Regarding claim 14, the combination discloses the system of claim 13.
All other limitations of claim 14 are similar with the limitations of claim 7 and are rejected on the analysis of claim 7 above.


Regarding claim 20, the combination discloses the non-transitory computer readable storage medium of claim 15.
	Recio further discloses, wherein the data store is accessible by the subnet manager (col. 20, lines 29-31 discloses the PM stores a superset of the PKey information, which is the IP address-PKey association lookup table in non-volatile memory);
All other limitations of claim 20 are similar with the limitations of claim 7 above. Claim 20 is rejected on the analysis of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/28/2022